WIGGINTON, Judge.
AFFIRMED. See Sanchez v. State, 538 So.2d 923 (Fla. 5th DCA 1989); Mick v. State, 506 So.2d 1121 (Fla. 1st DCA 1987). However, we certify to the Florida Supreme Court the following question as one of great public importance:
Does Section 948.01(5), Florida Statutes (Supp.1988) limit the duration of community control to a single two-year period when the defendant is sentenced at the same sentencing hearing for multiple offenses charged in a single information?
SHIVERS, C.J., and BARFIELD, J., concur.